United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
U.S. POSTAL SERVICE, FDR POST OFFICE,
LENOX HILL STATION, New York, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1419
Issued: March 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 28, 2010 appellant, through counsel, filed a timely appeal of a November 6,
2009 nonmerit decision of the Office of Workers’ Compensation Programs denying her request
for reconsideration. Because more than one year elapsed between the most recent merit decision
dated October 28, 2008 to the filing of the appeal, the Board lacks jurisdiction to review the
merits of her claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration of
her claim pursuant to 5 U.S.C. § 8128(a).

1

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on and after November 19,
2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).

On appeal, counsel contends that the Office should have treated appellant’s recurrence of
disability claim as a new occupational disease claim, assigned a new file number and found the
claim compensable.
FACTUAL HISTORY
The Office accepted that on December 6, 2006 appellant, then a 44-year-old mail carrier,
sustained bilateral enthesopathy of the ankles and tarsus as a result of walking on cement floors
while working at the employing establishment. Appellant stopped work on the date of injury.2
On August 15, 2007 appellant filed a claim alleging that she sustained a recurrence of
disability commencing that date.3 When she returned to full-duty work on August 6, 2007 she
experienced pain in her feet after she stood on a hard cement floor without a mat. Appellant
submitted an August 15, 2007 emergency room record from New York Hospital Queens, which
indicated that she was treated for a foot condition. She did not have an infection or gout. An
x-ray did not demonstrate a fracture, but a radiologist would review the test results to determine
the presence of any abnormality. In an August 16, 2007 medical report, Dr. Aaron J. Gutman, an
attending podiatrist, advised that appellant could not stand for more than eight hours or stretch to
stand. Appellant had to be seated in a chair and not a stool without having to stand. She could
only walk to take restroom and lunch breaks and “step-offs” and travel to and from work until
further notice. In an August 15, 2007 prescription, Dr. Anthony L. Berger, Board-certified in
emergency medicine, ordered Vicodin.
In a November 27, 2007 decision, the Office found that appellant did not sustain a
recurrence of disability commencing August 15, 2007 causally related to the December 6, 2006
injuries.
On December 20, 2007 appellant requested a review of the written record by an Office
hearing representative.
In a March 25, 2008 decision, an Office hearing representative affirmed the denial of
appellant’s recurrence claim. He found that the evidence submitted established that she was
claiming an intervening injury for which she could file an occupational disease claim.
By letter dated August 1, 2008, appellant requested reconsideration.
In an October 28, 2008 decision, the Office denied modification of the March 25, 2008
decision. The medical evidence of record failed to establish that appellant sustained a recurrence
of disability commencing August 15, 2007 causally related to her accepted injuries.

2

On December 6, 2006 appellant filed both traumatic injury and occupational disease claims alleging that she
sustained a bilateral foot injury due to her federal employment.
3

In a March 13, 2007 decision, the Office accepted that appellant sustained a recurrence of disability on
February 26, 2007 causally related to her December 6, 2006 employment injuries.

2

In a December 6, 2006 report, Dr. Gutman provided his findings on physical,
neurological and dermatological examination. He diagnosed bursitis in the metatarsal phalangeal
(MP) joints bilaterally, high arch foot creating trauma to the MP joints and tendon Achilles
irritation with possible plantar fasciitis. In an August 15, 2007 disability certificate, Dr. Gutman
advised that appellant was partially disabled. Appellant could not work on her feet. Dr. Gutman
recommended that she sit as much as possible. In treatment notes dated January 2 through
March 8, 2007, he addressed appellant’s foot problems, treatment and physical restrictions.
Appellant underwent bilateral foot surgery on March 6, 2007 to treat her multiple hammertoes
and small bunion protrusion. In a February 24, 2008 treatment note, Dr. Gutman stated that she
had chronic bilateral MP joint bursitis, bilateral foot tendinitis and ankle neuropathy. He
addressed appellant’s medical treatment and physical restrictions. Appellant underwent bilateral
foot surgery on March 6, 2007 to treat her multiple hammertoes and small bunion protrusion.
Dr. Gutman opined that her discomfort was related to her employment which required standing
on a rigid floor with no soft mats. He stated that appellant could only return to work with
specific restrictions such as, padded mats under her shoes and possibly sitting while working that
would relieve pressure from her feet. Dr. Gutman advised that her condition would return from
time to time. He concluded that appellant had reached maximum medical improvement. In a
January 13, 2009 report, Dr. Gutman reiterated the findings in his August 16, 2007 report.4
By letter dated October 16, 2009, appellant, through counsel, requested reconsideration.
Counsel contended that her claim should be treated as an occupational disease claim and not a
recurrence claim. He requested that the Office assign a new file number to the claim and find it
compensable based on the medical evidence of record. An Office form letter dated November 9,
2001 stated that a claim for a recurrence of disability commencing May 8, 2001 due to an
April 5, 2001 injury would be processed as a new claim and assigned a new file number.
In a November 6, 2009 decision, the Office denied appellant’s request for
reconsideration. It noted that the issue in the case was whether she sustained a recurrence of
disability commencing August 15, 2007 and not whether her recurrence claim should have been
adjudicated as a new occupational disease claim. The Office found that the evidence submitted
was duplicative in nature and not relevant and, thus, insufficient to warrant further merit review
of appellant’s claim.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,5 the Office’s regulations provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.6 To be entitled to a merit review of an
4

Appellant resubmitted a copy of the August 15, 2007 record from New York Hospital Queens and Dr. Berger’s
prescription.
5

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.606(b)(1)-(2).

3

Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.7 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.
ANALYSIS
In an October 16, 2009 letter, appellant disagreed with the Office’s October 28, 2008
decision, which found that she did not sustain a recurrence of disability commencing August 15,
2007 due to her December 6, 2006 employment injuries. The relevant issue in the case, whether
she sustained a recurrence of disability causally related to her accepted December 6, 2006
employment injuries, is medical in nature.
On reconsideration, appellant contended that the Office erred in failing to treat her
recurrence claim as a new occupational disease claim. She further contended that it should have
assigned a new file number to her claim. Appellant also contended that the Office should have
found her claim compensable under the Act. On appeal, she reiterated her contention.
In support of her reconsideration request, appellant submitted the Office’s November 9,
2001 form letter which stated that a claim for a recurrence of disability commencing May 8,
2001 due to an April 5, 2001 injury would be processed as a new claim and assigned a new file
number. Neither her contention nor the Office’s correspondence constitute relevant and
pertinent evidence not previously considered by the Office because this case involves her claim
for a recurrence of disability and its causal relation to the December 6, 2006 employment
injuries. Appellant did not attribute her total disability commencing August 15, 2007 to new
work factors. She claimed that her recurrence of disability was caused by standing on cement
floors while working at the employing establishment which was accepted as a factor of her
employment by the Office. The Board finds that appellant’s contention and the Office’s
November 9, 2001 letter are insufficient to reopen her claim for further merit review.
Appellant did not submit relevant and pertinent new evidence not previously considered
by the Office. She resubmitted the August 15, 2007 emergency room record and Dr. Berger’s
prescription. The submission of this evidence does not require reopening of appellant’s claim for
merit review because it was previously considered by the Office. The Board has held that
evidence that repeats or duplicates evidence already of record has no evidentiary value and does
not constitute a basis for reopening a case.8
Dr. Gutman’s December 6, 2006 report found that appellant had bursitis in the MP joints
bilaterally, high arch foot creating trauma to the MP joints and tendon Achilles irritation with
possible plantar fasciitis. In treatment notes dated January 2 through March 8, 2007, he
addressed her foot problems and medical treatment. This evidence predates the alleged
recurrence of disability commencing August 15, 2007 and is not relevant to the issue of whether
appellant’s total disability as of that date was due to the accepted employment injuries of
7

Id. at § 10.607(a).

8

See L.H., 59 ECAB 253 (2007); James E. Norris, 52 ECAB 93 (2000).

4

December 6, 2006. Dr. Gutman’s August 15, 2007 disability certificate stated that she was
partially disabled but did not address whether her disability was causally related to the accepted
employment injuries. The Board has held that the submission of evidence which does not
address the particular issue involved does not constitute a basis for reopening a case.9
Dr. Gutman’s February 24, 2008 treatment note reiterated that appellant had chronic bilateral MP
joint bursitis, bilateral foot and ankle tendinitis and neuropathy, bilateral hammertoes and small
bunion protrusion for which she received medical treatment. While he opined that her
discomfort was related to standing on a rigid floor with no soft mats at work and that she could
only return to work with restrictions, he did not address the issue of whether she sustained a
recurrence of disability commencing August 15, 2007 due to the December 6, 2006 employment
injuries. Dr. Gutman’s January 13, 2009 report reiterated his August 16, 2007 findings.10 The
Board finds that his reports and treatment notes do not warrant reopening the case on the merits.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied her October 16, 2009 request for reconsideration.11
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

9

See Arlesa Gibbs, 53 ECAB 204 (2001); Kevin M. Fatzer, 51 ECAB 407 (2000).

10

Id.

11

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under 20 C.F.R. § 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits).

5

ORDER
IT IS HEREBY ORDERED THAT the November 6, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

